The defendant in this action was found guilty of receiving money from the proceeds of the earnings of a woman engaged in prostitution. He was sentenced to serve an indeterminate term in the state prison. He appeals. The charging part of the information filed against the defendant reads as follows:
"That the said Mike Juretish, on the 1st day of April, A.D. 1929, at the County of Salt Lake, State of Utah, did wilfully, unlawfully, knowingly, and feloniously accept and receive from one, May Goodmansen
Corpus Juris-Cyc. References:
Indictments and Informations 31 C.J. § 180 p. 661 n. 94. *Page 566 
of the age of nineteen years the sum of $4.00 said sum being the earnings of her, the said May Goodmansen, received by her while engaged in prostitution, and the said Mike Juretish, then and there knowing that said sum was the earnings of the said May Goodmansen, while so engaged as aforesaid; contrary to the provisions of the Statute of the State aforesaid, in such case made and provided, and against the peace and dignity of the State of Utah."
The defendant in the trial court unsuccessfully assailed the sufficiency of the information to state a public offense. He here contends that the trial court was in error in holding that the information does state a public offense. The information filed in this case is fatally defective for      1, 2 the same reasons that the information in the case ofState v. Rex Lund, 286 P. 960, just decided by this court, was fatally defective.
The judgment appealed from is reversed, and the cause remanded to the district court of Salt Lake county for such further proceedings, not inconsistent with this opinion, as may be proper.
CHERRY, C.J., and STRAUP, EPHRAIM HANSON, and FOLLAND, JJ., concur.